 In the Matter of SOUTHEASTERNINDUSTRIES INCORPORATED,EMPLOYERandINTERNATIONALBROTHERHOODOF PULP, SULPHITEAND PAPERMILL WORKERS, A. F. L., PETITIONERCase No. 10-RC-4SUPPLEMENTAL DECISIONANDORDERMarch 17, 1949On April 30, 1948, pursuant to a Decision and Direction of Elec-tion issued by the Board on April 5, 1948,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Tenth Region among the employees in the unitfound appropriate in the Decision.Upon completion of the election,a Tally of Ballots was issued and duly served by the Regional Direc-tor upon the parties concerned.The Tally reveals that of approxi-mately 46 eligible voters, 42 cast valid ballots, of which 17 were for thePetitioner and 25 against.There were no challenged ballots.On May 5, 1948, the Petitioner filed Objections to Conduct Affect-ing the Results of the Election.Thereupon, in accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation and issued and duly served upon the parties a Report onObjections to which Report the Employer filed Exceptions. In hisReport, the Regional Director recommended that the Board find thatthe Petitioner's Objections raised material and substantial issuesaffecting the results of the election.On August 19, 1948, the Board having considered the Petitioner'sObjections and the Employer'sExceptionsthereto, found that theObjections raised material and substantial issues with respect to con-duct affecting the results of the election, and consequently ordered ahearing upon these Objections?Thereafter, a hearing was held on176 N.L. R. B. 1138.' This order directed the hearing officer to make findings and recommendations in thismatter.SeeMatter of Minnesota Mining & Manufacturing Company,81 N. L. R. B. 557.82 N. L.R. B., No. 25.209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 17, 1948, before a hearing officer of the National LaborRelations Board.All parties appeared and participated. In accord-ance with the Board Order,supra,the hearing officer issued and causedto be served upon all parties concerned a Report containing his find-ings and recommendations.The Employer has filed exceptions tothe hearing officer's findings and recommendations.3The Board has reviewed the rulings of the hearing officer and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board having considered the hearing officer's Report,the Employer's Exceptions, and the entire record in the case, makesthe following findings :As the hearing officer's findings, based upon testimony involving thecredibility of witnesses, are supported by the record and do not appearto be clearly erroneous, we adopt the findings of the hearing officer4and therefore find that the Employer, by interrogating its employeesconcerning their desires for union representation and by threateningthe withdrawal of existing free transportation for employees in theevent the Petitioner won the election,° interfered with the employees'free choice in the selection of a bargaining representative at the elec-tion held on April 30, 1948.We shall, therefore, set the electionaside.We shall direct a new election at such time as the RegionalDirector advises us that the circumstances permit a free choice of abargaining representative among the employees herein concerned.ORDERIT IS HEREBY ORDEREDthat the election held on April 30, 1948, amongthe employees of Southeastern Industries, Incorporated, at Conway,South Carolina, be, and it hereby isset aside.CHAIRMAN IHERZOG took no part in the consideration of the aboveSupplemental Decision and Order.2 The Employer's request for oral argument is denied, as the record and papers filedherein adequately present the issues and the positions of the parties.4 See Rules of Civil Procedure,Rule 52. See alsoN. L. R. B.v.Standard Trouser Co.,162 F.(2d) 1012.L SeeMatter of Jr.C. Lewis Motor Company, Inc.,80 N. L.R. B. 1134.The Board has held that a threat by the Employer of economic reprisal against unionactivities prior to the election,issufficient basis for setting aside the election.SeeMatter of Lafayette National Bank of Brooklyn,New York,77 N.L.R. B. 1210.